This action is for specific performance or in the alternative for damages. On May 5, 1938, plaintiff entered into a contract with defendants whereby they agreed to convey to her a farm containing 135 acres in exchange for a piece of prop*800erty owned by her. Later mutual deeds of the respective properties were exchanged. Thereafter plaintiff discovered that the land conveyed to her consisted of not 135 acres but of 92 acres. Thereupon she instituted this-action. The testimony shows that the value of the land was $20 an acre. The court awarded plaintiff a judgment for $860, being at the rate of $20 an acre for the 43-acre discrepancy. The facts sustain the findings. (Paine v. Upton, 87 N. Y. 327; Mills v. Kampfe, 202 N. Y. 46.) Judgment affirmed, with costs, -ill concur. [See post, p. 926.]